Exhibit 10.1
Stock   Purchase   Agreement


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made effective as of the
18th day of June 2008, by and among Arthur A. Goes, an individual (the
“Seller”), Desk Flex, Inc. (“Desk Flex”), an Illinois corporation, Professional
Resource Management, Inc. , an Illinois corporation (“Professional Resource” and
collectively with Desk Flex, the “Companies”), and Epazz, Inc., an Illinois
corporation (being herein referred to as “Purchaser”), each sometimes referred
to herein as a “Party” and collectively the “Parties.”


PRELIMINARY STATEMENTS


 
A.
Seller is the sole shareholder of each of the Companies.



 
B.
On or around February 25, 2008, the Parties entered into a Letter of Intent
(“LOI”), pursuant to which Purchaser agreed to purchase all of the outstanding
stock of the Companies, which LOI is revised and amended by the terms and
conditions of this Agreement.



 
C.
Seller is willing to sell 2,000 shares of common stock of Desk Flex (the “Desk
Flex Stock”) and 1,000 shares of common stock of Professional Resource (the
“Professional Resource Stock” and collectively the “Common Stock”) to the
Purchaser, on the terms, provisions and conditions set forth herein.



NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Seller and Purchaser do hereby agree as follows:


ARTICLE I


Purchase and Sale of the Common Stock


Section 1.01.    Purchase and Sale.   On the Closing Date (as defined below) and
upon the terms and subject to the conditions set forth herein, the Seller shall
deliver the Common Stock of the Companies to the Purchaser free and clear of all
liens, and Purchaser shall purchase the Common Stock from the Seller in
accordance with Section 1.02 below.


Section 1.02.    Purchase Price.   The purchase price (the “Purchase Price”) for
the Common Stock shall be $445,000 payable as follows:


 
(a)
Seller shall retain the $10,000 originally paid by Purchaser in connection with
the Parties entry into the LOI;

 
(b)
Purchaser shall pay Seller $210,000 in cash at Closing (the “Cash
Consideration”); and

 
(c)
Purchaser shall provide Seller with a Promissory Note in the amount of $225,000,
which shall bear interest at the rate of 7% per annum and shall be evidenced by
the Promissory Note attached hereto as Exhibit A (the “Note”).



 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
Section 1.03.  Note.  The Note shall be secured by a Uniform Commercial Code
Security Interest filing, to be filed by the Seller, at the Seller’s expense,
which shall provide for Seller to maintain a security interest over all of the
Companies’ tangible and intangible assets, and the outstanding stock of both of
the Companies (the “Security Interest”).  The Purchaser agrees to sign whatever
documents reasonably necessary for Seller to perfect the Security Interest.




Section 1.03.      Time and Place of Closing.  Subject to the satisfaction or
waiver of the conditions herein, the closing (the “Closing”) of the transactions
contemplated by this Agreement shall take place on or before June 18, 2008 or at
such time, date or place as the Seller and Purchaser may agree (the “Closing
Date”).


Section 1.04.               Delivery of the Common Stock; Payment of Purchase
Price.  At Closing:  (a) the Seller shall deliver to the Purchaser the
certificates representing the Common Stock, duly endorsed in blank or
accompanied by stock powers duly endorsed in blank, with all taxes attributable
to the transfer and sale of the Common Stock paid by the Seller; and (b) the
Purchaser shall deliver to the Seller the Cash Consideration and an executed
Note in accordance with Section 1.02.
 
ARTICLE II


Representations and Warranties of Seller and the Companies


Subject to all of the terms, conditions and provisions of this Agreement, the
Seller and the Companies hereby represent and warrant to Purchaser, as of the
date hereof and as of the Closing, as follows:


Section 2.01.               Organization and Qualification.  The Companies are
Illinois corporations duly organized, validly existing and in good standing
under the laws of the State of Illinois.  The Companies have all requisite power
and authority, corporate or otherwise, to own, lease and operate their assets
and properties and to carry on their business as now being conducted.  Neither
of the Companies have any subsidiaries or predecessor corporations.


Section 2.02.               Capitalization of the Companies; Title to the Common
Stock.  There are 10,000_shares of common stock authorized of Desk Flex, of
which 2,000 shares of common stock are issued and outstanding, which shares are
solely held by Seller, and 100,000_shares of common stock,  $no par value per
share authorized of Professional Resource, of which 1,000 shares of common stock
are issued and outstanding, which shares are solely held by Seller.  A true and
correct copy of each of the Company’s Articles of Incorporation is attached
hereto as Exhibit B and C. All of the outstanding shares of common stock of each
of the Companies have been duly authorized and validly issued, are fully paid
and nonassessable and are free of preemptive rights.  The Common Stock
transferred by the Seller to Purchaser will be free and clear of liens.  There
are no outstanding or authorized subscriptions, options, warrants, calls, rights
or other similar contracts, including rights of conversion or exchange under any
outstanding debt or equity security or other contract, to which any of the
Common Stock will be subject or obligating the Seller and/or either of the
Companies to issue, deliver or sell, or cause to be issued, delivered or sold,
any other shares of capital stock of either of the Companies or any other debt
or equity securities convertible into or evidencing the right to subscribe for
any such shares of capital stock or obligating the Seller and/or the Companies
to grant, extend or enter into any such contract.  There are no voting trusts,
proxies or other contracts to which Seller and/or either of the Companies is a
party or is bound with respect to the voting of any shares of capital stock of
the Companies.  The Seller has full legal right to sell, assign and transfer the
Common Stock to Purchaser and will, upon payment for the Common Stock and
delivery to Purchaser of a certificate or certificates representing the Common
Stock, transfer good and indefeasible title to the Common Stock to Purchaser,
free and clear of liens.
 
 
 
 
 
 
 
-2-

--------------------------------------------------------------------------------


 
 
 
 

 
Section 2.03.             Authority.  The Seller has all requisite power and
authority, corporate or otherwise, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and thereby.  The Seller and the
Companies have duly and validly executed and delivered this Agreement and will,
on or prior to the Closing, execute, such other documents as may be required
hereunder and, assuming the due authorization, execution and delivery of this
Agreement by the parties hereto and thereto, this Agreement constitutes, the
legal, valid and binding obligation of the Seller and the Companies, as
applicable, enforceable against the Seller and the Companies, as applicable, in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and general equitable principles.


Section 2.04.               No Conflict.  The execution and delivery by the
Seller and the Companies of this Agreement and the consummation of the
transactions contemplated hereby and thereby, do not and will not, by the lapse
of time, the giving of notice or otherwise:  (a) constitute a violation of any
law; (b) constitute a breach or violation of any provision contained in the
Articles of Incorporation or Bylaws of the Companies; (c) constitute a breach of
any provision contained in, or a default under, any governmental approval, any
writ, injunction, order, judgment or decree of any governmental authority or any
contract to which the Seller and/or the Companies are a party; or (d) result in
or require the creation of any lien upon the Common Stock.


Section 2.05.               Consents and Approvals.  No governmental approvals
and no notifications, filings or registrations to or with any governmental
authority or any other person is or will be necessary for the valid execution
and delivery by the Seller and/or the Companies of this Agreement or the
consummation of the transactions contemplated hereby or thereby, or the
enforceability hereof or thereof, other than those which have been obtained or
made and are in full force and effect.


Section 2.06.               Litigation.  There are no claims pending or, to the
knowledge of the Seller and the Companies, threatened against or affecting the
Companies or any of its assets, liabilities and properties before or by any
governmental authority or any other person.  The Seller and the Companies have
no knowledge of the basis for any claim, which alone or in the aggregate:  (a)
could reasonably be expected to result in any liability with respect to either
of the Companies; or (b) seeks to restrain or enjoin the execution and delivery
of this Agreement or the consummation of any of the transactions contemplated
hereby or thereby.  There are no judgments or outstanding orders, injunctions,
decrees, stipulations or awards against either of the Companies or any of their
assets and properties.


Section 2.07.               Brokers, Finders and Financial Advisors.  No broker,
finder or financial advisor has acted for Seller in connection with this
Agreement or the transactions contemplated hereby or thereby, and no broker,
finder or financial advisor is entitled to any broker’s, finder’s or financial
advisor’s fee or other commission in respect thereof based in any way on any
contract with Seller.
 
 
 
 
 
-3-

--------------------------------------------------------------------------------


 
 
 

 
Section 2.08.              Disclosure.  The schedules, documents, exhibits,
reports, certificates and other written statements and information furnished by
or on behalf of Seller and/or the Companies to the Purchaser do not contain any
material misstatement of fact or, to the knowledge of Seller and the Companies,
omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.  Seller and the Companies have not withheld any fact known to them
which has or is reasonably likely to have a material adverse effect with respect
to the Companies, this Agreement or the transactions contemplated herein.


Section 2.09.               Ownership.  The Seller represents and warrants that
he owns all of the shares of Common Stock of the Companies that are subject to
this Agreement, which shares of Common Stock represent all of the outstanding
securities of each of the Companies.


Section 2.10.               Change in Management of the Companies.  Concurrently
with the Closing, the Seller, who currently serves as the sole officer and
Director of each of the Companies agrees to execute whatever documentation
necessary to affect and reflect his resignation as an officer and Director of
each of the Companies and Shaun Passley’s appointment as the sole officer and
Director of each of the Companies.  Furthermore, the Seller agrees to assist the
Purchaser with the change in the authorized signatories on the bank accounts of
the Companies and any other procedures necessary to affect the transfer of the
rights associated with the operations of the Companies from the Seller to the
Purchaser as is reasonably requested of Seller.




Section 2.11  Liabilities:  The Companies shall have those liabilities at
Closing as identified in Schedule 2.11.  Seller shall be responsible for all
liabilities of the Companies at Closing that are not listed on Schedule
2.11.  Seller shall be responsible for any and all pre-closing liabilities not
identified in Schedule  2.11 and shall indemnify the Purchaser against such
liabilities subsequent to the Parties entering into this Agreement and
subsequent to Closing.


ARTICLE III


Representations and Warranties of Purchaser


Subject to all of the terms, conditions and provisions of this Agreement,
Purchaser hereby represents and warrants to the Seller, as of the date hereof
and as of the Closing, as follows:


Section 3.01.               Authority.  Purchaser has all requisite power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and thereby.  Purchaser has duly and validly
executed and delivered this Agreement and, assuming the due authorization,
execution and delivery of this Agreement by the other parties hereto and
thereto, this Agreement constitutes the legal, valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and general equitable principles.
 
 
 
 
 
 
 
 
 
-4-

--------------------------------------------------------------------------------


 
 
 
 

 
Section 3.02.              No Conflict.  The execution and delivery by Purchaser
of this Agreement and the consummation of the transactions contemplated hereby
and thereby do not and shall not, by the lapse of time, the giving of notice or
otherwise:  (a) constitute a violation of any law; or (b) constitute a breach of
any provision contained in, or a default under, any governmental approval, any
writ, injunction, order, judgment or decree of any governmental authority or any
contract to which Purchaser is a party or by which Purchaser is bound or
affected.


Section 3.03.               Consents and Approvals. No governmental approvals
and no notifications, filings or registrations to or with any governmental
authority or any other person is or will be necessary for the valid execution
and delivery by Purchaser of this Agreement and the closing documents to which
it is a party, or the consummation of the transactions contemplated hereby or
thereby, or the enforceability hereof or thereof, other than those which have
been obtained or made and are in full force and effect.


Section 3.04.               Litigation.  There are no claims pending or, to the
knowledge of Purchaser, threatened, and Purchaser has no knowledge of the basis
for any claim, which either alone or in the aggregate, seeks to restrain or
enjoin the execution and delivery of this Agreement or the consummation of any
of the transactions contemplated hereby or thereby.  There are no judgments or
outstanding orders, injunctions, decrees, stipulations or awards against
Purchaser which prohibits or restricts, or could reasonably be expected to
result in any delay of, the consummation of the transactions contemplated by
this Agreement.  Purchaser agrees to indemnify and hold harmless the Seller and
Companies against any and all costs, judgments, fees or awards whatsoever
associated with any proceedings, claims, demands, or other actions made against
the Companies for time periods prior to Closing.


Section 3.05.               Brokers, Finders and Financial Advisors.   No
broker, finder or financial advisor has acted for Purchaser in connection with
this Agreement or the transactions contemplated hereby or thereby, and no
broker, finder or financial advisor is entitled to any broker’s, finder’s or
financial advisor’s fee or other commission in respect thereof based in any way
on any contract with Purchaser.


Section 3.06.               Restricted Common Stock.  The Purchaser understands
that the Seller nor the Companies have registered the Common Stock under the
Securities Act of 1933, as amended (the “Act”) or the applicable securities laws
of any state in reliance on exemptions from registration.  The Purchaser further
understands that such exemptions depend upon the Purchaser’s investment intent
at the time the Purchaser acquires the Common Stock, the Purchaser therefore
represents and warrants that the Purchaser is purchasing the Common Stock for
its own account for investment and not with a view to distribution, assignment,
resale or other transfer of the Common Stock.  Except as specifically stated
herein, no other person has a direct or indirect beneficial interest in the
Common Stock.  Because the Common Stock shares are not registered, the Purchaser
is aware that it must hold the Common Stock indefinitely unless such shares are
registered under the Act and any applicable state securities laws or it must
obtain exemptions from such registration.


Section 3.07.               Items Excluded From Purchase.  The Purchaser agrees
that the automobile and laptop computer currently owned by the Companies and
used by Seller shall be excluded from the Purchase and shall be retained by
Seller at the Closing.  The Purchaser agrees to disclaim any ownership to the
automobile or laptop computer following the Closing.
 
 
 
 
 
 
 
-5-

--------------------------------------------------------------------------------


 
 
 
 

 
ARTICLE IV


Covenants


Section 4.01.               Further Assurances.  Seller, the Companies and
Purchaser agree that, from time to time, whether before, at or after the
Closing, each of them will take such other action and to execute, acknowledge
and deliver such contracts, deeds, or other documents (a) as may be reasonably
requested and necessary or appropriate to carry out the purposes and intent of
this Agreement; or (b) to effect or evidence the transfer to the Purchaser of
the Common Stock held by or in the name of the Seller.


Section 4.02.               Conduct of Business.  Except as otherwise
contemplated by this Agreement, from the date of the Parties entry into the LOI,
to immediately prior to the Closing or earlier termination of this Agreement,
unless Purchaser shall otherwise agree in writing, the Companies shall


(a)                 not take or perform any act or refrain from taking or
performing any act which would have resulted in a breach of the representations
and warranties set forth in Article II;


(b)                 not enter into any agreement, or extend an existing
agreement that will survive after the Closing except in the normal conduct of
business  such as,  by way of example and not limiting,  license agreements,
maintenance agreements, pricing proposals, custom software sales agreements, or
equipment rentals;


(c)                 not sell, pledge, lease, license or otherwise transfer any
assets or properties or make any payments or distributions to Seller or any of
his affiliates;


(d)                 not include any liabilities, pledge, sell or dispose of any
asset outside of the ordinary course of business with a value greater than
$5,000 (excluding accounts receivable and inventory in the normal course of
business);


(e)                 not make any payments or distributions of assets or
properties to Seller, the Companies or its shareholders except for the
automobile and laptop referred to in Section 3.07; and


(f)                 conduct their business only in the ordinary course, and
shall not have paid any bonus or salaries other than which were paid in the
ordinary course and approved prior to the Parties entry into the LOI.


Prior to the Closing, the Companies shall exercise, consistent with the terms
and conditions of this Agreement, complete control and supervision of their
operations.
 
 
 
 
 
-6-

--------------------------------------------------------------------------------


 
 
 
 
Section 4.03.              Public Announcements.  Except as required by law,
without the prior written approval of the other party, neither Seller, the
Companies nor Purchaser will issue, or permit any agent or affiliate thereof to
issue, any press release or otherwise make or permit any agent or affiliate
thereof to make, any public statement or announcement with respect to this
Agreement or the transactions contemplated hereby and thereby.


Section 4.04.  Consulting.  After Closing, the Seller agrees to assist the
Purchaser with the Companies for a period of thirty (30) days for no
consideration.




ARTICLE V


Conditions


Section 5.01.               Conditions to Obligations of each of the Parties. 
The respective obligations of each party to consummate the transactions
contemplated hereby shall be subject to the fulfillment at or prior to the
Closing of the following conditions: (a) no preliminary or permanent injunction
or other order, decree or ruling which prevents the consummation of the
transactions contemplated by this Agreement shall have been issued and remain in
effect; (b) no claim shall have been asserted, threatened or commenced and no
law shall have been enacted, promulgated or issued which would reasonably be
expected to (i) prohibit the purchase of, payment for or retention of the Common
Stock by Purchaser or the consummation of the transactions contemplated by this
Agreement or (ii) make the consummation of any such transactions illegal; and
(c) all approvals legally required for the consummation of the transactions
contemplated by this Agreement shall have been obtained and be in full force and
effect at the Closing.


Section 5.02.               Conditions to Obligations of Seller.  The
obligations of Seller to consummate the transactions contemplated hereby shall
be subject to the fulfillment at or prior to the Closing Date of the following
additional conditions, except as Seller may waive in writing: (a) Purchaser
shall have complied with and performed in all material respects all of the
terms, covenants, agreements and conditions contained in this Agreement which
are required to be complied with and performed on or prior to Closing; and (b)
the representations and warranties of Purchaser in this Agreement shall have
been true and correct on the date hereof or thereof, as applicable, and such
representations and warranties shall be true and correct on and at the Closing
(except those, if any, expressly stated to be true and correct at an earlier
date), with the same force and effect as though such representations and
warranties had been made on and at the Closing.


Section 5.03.               Conditions to Obligations of Purchaser.  The
obligations of Purchaser to consummate the transactions contemplated hereby
shall be subject to the fulfillment at or prior to Closing of the following
additional conditions, except as Purchaser may waive in writing: (a) the Seller
and the Companies shall have complied with and performed in all material
respects all of the terms, covenants, agreements and conditions contained in
this Agreement which are required to be complied with and performed on or prior
to Closing; and (b) the representations and warranties of Seller and the
Companies in this Agreement shall have been true and correct on the date hereof
or thereof, as applicable, and such representations and warranties shall be true
and correct on and at the Closing (except those, if any, expressly stated to be
true and correct at an earlier date), with the same force and effect as though
such representations and warranties had been made on and at the Closing.
 
 
 
 
 
 
 
-7-

--------------------------------------------------------------------------------


 
 
 

 
Section 5.04.               Lease.  Prior to or contemporaneously with the
Closing, the Purchaser shall continue the lease on the same terms and
conditions.


Section 5.05.               Audited Financial Statements.  Seller shall have
obtained PCAOB audited financial statements of the Companies prior to Closing,
the cost of which shall be paid solely by Purchaser.


ARTICLE VI


Indemnification


Section 6.01.                Indemnification of Seller.  Subject to the terms
and conditions of this Article VI, Purchaser agrees to indemnify, defend and
hold harmless Seller, from and against any and all claims, liabilities and
losses which may be imposed on, incurred by or asserted against, arising out of
or resulting from, directly or indirectly:


(a)                 the inaccuracy of any representation or breach of any
warranty of Purchaser contained in or made pursuant to this Agreement which was
not disclosed to Seller in writing prior to the Closing; provided that no such
notification shall be deemed to waive or abrogate any right of Seller with
respect to conditions to Closing in Section 5.02;


(b)                 the breach of any covenant or agreement of Purchaser
contained in this Agreement;


(c)                 any claim to fees or costs for alleged services by a broker,
agent, finder or other person claiming to act in a similar capacity at the
request of Purchaser in connection with this Agreement; or


                (d)                 the conduct of the business  of the
companies after the date of closing;


provided, however, that Purchaser shall not be liable for any portion of any
claims, liabilities or losses resulting from a material breach by Seller, of any
of its obligations under this Agreement or from Seller’s gross negligence, fraud
or willful misconduct.


Section 6.02.                Indemnification of Purchaser.  Subject to the terms
and conditions of this Article VI, from and after the Closing, Seller agrees to
indemnify, defend and hold harmless the Purchaser, its respective affiliates,
its respective present and former directors, officers, shareholders, employees
and agents and its respective heirs, executors, administrators, successors and
assigns (the “Purchaser Indemnified Persons”), from and against any and all
claims, liabilities and losses which may be imposed on, incurred by or asserted
against any Purchaser Indemnified Person, arising out of or resulting from,
directly or indirectly:


(a)                 the inaccuracy of any representation or breach of any
warranty of the Seller or the Companies contained in or made pursuant to this
Agreement which was not disclosed to Purchaser in writing prior to the Closing;
provided that no such notification shall be deemed to waive or abrogate any
right of Purchaser with respect to conditions to Closing in Section 5.03;
 
 
 
 
 
 
 
-8-

--------------------------------------------------------------------------------


 
 
 
 


(b)                 the breach of any covenant or agreement of Seller or the
Companies contained in this Agreement;


(c)                 the conduct of the business of the Companies prior to the
Closing; or


(d)                any claim to fees or costs for alleged services rendered by a
broker, agent, finder or other person claiming to act in a similar capacity at
the request of the Seller in connection with this Agreement;


provided, however, that Seller and the Companies shall not be liable for any
portion of any claims, liabilities or losses resulting from a material breach by
Purchaser of its obligations under this Agreement or from a Purchaser
Indemnified Person’s gross negligence, fraud or willful misconduct.
Seller shall conduct the defense of such claims. Purchaser agrees to immediately
notify Seller of any claims and to cooperate with Seller’s defense of the
claims, at Seller’s expense. Purchaser further agrees to retain all records of
the corporation, including but not limited to all contracts with customers
effective before the closing date so that the records may be available to Seller
in conduct of the defense against any such claims.


Section 6.03:  Time Limit:  The indemnifications contained in Section 6.01 and
Section 6.02 will expire 2 years after Closing, with the exception of copyright
and patent infringement issues which will expire six years after Closing.


.
ARTICLE VII


Miscellaneous


Section 7.01.  Notices.  Any and all notices, requests or other communications
hereunder shall be given in writing and delivered by: (a) regular, overnight or
registered or certified mail (return receipt requested), with first class
postage prepaid; (b) hand delivery; (c) facsimile transmission; or (d) overnight
courier service, to the parties at the following addresses or facsimile numbers:





 
(i) if to Seller, to:
Arthur A. Goes
   
949 Topanga Drive
   
Palatine, IL 60074
   
 
             
(ii) if to Purchaser, to:
____________________
   
____________________
   
____________________
   
____________________

 
 
 
 
-9-

--------------------------------------------------------------------------------


 

 
(ii)  Copies to:
The Loev Law Firm, PC
   
6300 West Loop South, Suite 280,
   
Bellaire, Texas 77401
   
Telephone Number:  (713) 524-4110
   
Facsimile Number:  (713) 524-4122
         
Pinderski & Pinderski LTD
   
115 W. Colfax
   
Palatine, IL 60067
   
Telephone Number (847) 358-5220
   
Facsimile Number (8470 358-4506
     

 

 




or at such other address or number as shall be designated by either of the
parties in a notice to the other party given in accordance with this Section
7.01.  Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given: (A) in the case of a notice sent by
regular or registered or certified mail, three business days after it is duly
deposited in the mails; (B) in the case of a notice delivered by hand, when
personally delivered; (C) in the case of a notice sent by facsimile, upon
transmission subject to telephone confirmation of receipt; and (D) in the case
of a notice sent by overnight mail or overnight courier service, the next
business day after such notice is mailed or delivered to such courier, in each
case given or addressed as aforesaid.


Section 7.02.               Benefit and Burden.  This Agreement shall inure to
the benefit of, and shall be binding upon, the parties hereto and their
successors and permitted assigns.


Section 7.03.               No Third Party Rights.  Nothing in this Agreement
shall be deemed to create any right in any creditor or other person not a party
hereto (other than the Purchaser Indemnified Persons) and this Agreement shall
not be construed in any respect to be a contract in whole or in part for the
benefit of any third party (other than the Purchaser Indemnified Persons).


Section 7.04.               Amendments and Waiver.  No amendment, modification,
restatement or supplement of this Agreement shall be valid unless the same is in
writing and signed by the parties hereto.  No waiver of any provision of this
Agreement shall be valid unless in writing and signed by the party against whom
that waiver is sought to be enforced.


Section 7.05.               Assignments.  Purchaser may assign any of its
rights, interests and obligations under this Agreement and must notify Seller in
writing.


Section 7.06.               Counterparts.  This Agreement may be executed in
counterparts and by the different parties in separate counterparts, each of
which when so executed shall be deemed an original and all of which taken
together shall constitute one and the same agreement.


Section 7.07.               Captions and Headings.  The captions and headings
contained in this Agreement are inserted and included solely for convenience and
shall not be considered or given any effect in construing the provisions hereof
if any question of intent should arise.
 
 
 
 
 
-10-

--------------------------------------------------------------------------------


 
 
 
Section 7.08.               Construction.  The parties acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement with its legal counsel and that
this Agreement shall be construed as if jointly drafted by the parties hereto.


Section 7.09.               Severability.  Should any clause, sentence,
paragraph, subsection, Section or Article of this Agreement be judicially
declared to be invalid, unenforceable or void, such decision will not have the
effect of invalidating or voiding the remainder of this Agreement, and the
parties agree that the part or parts of this Agreement so held to be invalid,
unenforceable or void will be deemed to have been stricken herefrom by the
parties, and the remainder will have the same force and effectiveness as if such
stricken part or parts had never been included herein.


Section 7.10.               Effect of Facsimile and Photocopied Signatures. This
Agreement may be executed in several counterparts, each of which is an
original.  It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.  A
copy of this Agreement signed by one party and faxed to another party shall be
deemed to have been executed and delivered by the signing party as though an
original.  A photocopy of this Agreement shall be effective as an original for
all purposes.


Section 7.11.               Remedies.  The parties agree that the covenants and
obligations contained in this Agreement relate to special, unique and
extraordinary matters and that a violation of any of the terms hereof or thereof
would cause irreparable injury in an amount which would be impossible to
estimate or determine and for which any remedy at law would be inadequate.  As
such, the parties agree that if either party fails or refuses to fulfill any of
its obligations under this Agreement or to make any payment or deliver any
instrument required hereunder or thereunder, then the other party shall have the
remedy of specific performance, which remedy shall be cumulative and
nonexclusive and shall be in addition to any other rights and remedies otherwise
available under any other contract or at law or in equity and to which such
party might be entitled.


Section 7.12.               Applicable Law.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF.


Section 7.13.               Submission to Jurisdiction.  Each of the parties
hereby: (a) irrevocably submits to the non-exclusive personal jurisdiction of
any Illinois court, over any claim arising out of or relating to this Agreement
and irrevocably agrees that all such claims may be heard and determined in such
Illinois court; and (b) irrevocably waives, to the fullest extent permitted by
applicable law, any objection it may now or hereafter have to the laying of
venue in any proceeding brought in a Illinois court.


Section 7.14.               Expenses; Prevailing Party Costs.  The Seller, the
Companies, and Purchaser shall pay their own expenses incident to this Agreement
and the transactions contemplated hereby and thereby, including all legal and
accounting fees and disbursements, and Seller shall be solely liable for any and
all expenses of the Seller and/or the Companies which are incident to this
Agreement and the transactions contemplated hereby and thereby (other than
customary general, administrative and overhead expenses incurred in the ordinary
course of business).  Notwithstanding anything contained herein or therein to
the contrary, if any party commences an action against another party to enforce
any of the terms, covenants, conditions or provisions of this Agreement, or
because of a breach by a party of its obligations under this Agreement, the
prevailing party in any such action shall be entitled to recover its losses,
including reasonable attorneys’ fees, incurred in connection with the
prosecution or defense of such action, from the losing party.
 
 
 
 
 
 
 
-11-

--------------------------------------------------------------------------------


 
 
 
 
 

 
Section 7.15.              Entire Agreement.  This Agreement sets forth all of
the promises, agreements, conditions, understandings, warranties and
representations among the parties with respect to the transactions contemplated
hereby and thereby, and supersedes all prior agreements, arrangements and
understandings between the parties, whether written, oral or otherwise.






[Remainder of page left intentionally blank.  Signature page follows.]
 
 
 
 
 
 
 
-12-

--------------------------------------------------------------------------------


 
 
 

 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.



 
“SELLER”
         
/s/ Arthur A. Goes
 
Arthur A. Goes
     
2,000 shares of common stock of
 
Desk Flex, Inc.
     
1,000 shares of common stock of
 
Professional Resource, Inc.
     
“DESK FLEX”
         
/s/ Arthur A. Goes
 
Arthur A. Goes
 
President
         
“PROFESSIONAL RESOURCE
 
MANAGEMENT, INC.”
     
/s/ Arthur A. Goes
 
Arthur A. Goes
 
President
   
“PURCHASER”
         
EPAZZ, INC.
         
/s/ Shaun Passley             06/18/08
 
Shaun Passley
 
Chief Executive Officer
 

 
 
-13-

--------------------------------------------------------------------------------


 
 